TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00515-CV


                                Eric Leonard Tucker, Appellant

                                                 v.

                        Natalia Citlalli Covarrubias Campos, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-20-002135, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Eric Leonard Tucker appeals from the district court’s order finding that the

registration of a foreign child custody determination—the “Provisional Custody Decree rendered

by Mexican court on May 14, 2020” (the Mexican Order)—was valid. On appeal, Tucker

challenges the district court’s order on the ground that he did not have notice or an opportunity to

be heard in the Mexico proceeding before the Mexican Order was issued. For the following

reasons, we affirm the district court’s order.


                                         BACKGROUND

Registration of Foreign Child Custody Determination

               To give context to the parties’ dispute concerning the registration of the Mexican

Order, we briefly outline relevant statutory provisions. In this case, the parties agree that the

Mexican Order is a “child custody determination” as defined in the Uniform Child Custody
Jurisdiction and Enforcement Act (the Act). See Tex. Fam. Code § 152.102(3) (defining “child

custody determination” as “judgment, decree, or other order of a court providing for legal

custody, physical custody, or visitation with respect to a child,” including temporary and initial

orders), (8) (defining “initial determination” as “the first child custody determination concerning

a particular child”).

                As a child custody determination, the Mexican Order is treated under the Act as

having been issued by a court of another state. Id. § 152.105(a) (stating that state courts should

treat foreign country as if it were state of United States), (b) (providing generally that child

custody determination made in foreign country “must be recognized and enforced”). “A child

custody determination issued by a court of another state may be registered in this state, with or

without a simultaneous request for enforcement[,]” by sending documentation to the appropriate

Texas state court. Id. § 152.305(a); see Razo v. Vargas, 355 S.W.3d 866, 870–71 (Tex. App.—

Houston [1st Dist.] 2011, no pet.) (describing procedure for registering foreign judgment under

section 152.305 of Family Code).

                After receiving the required documents to register the child custody

determination, the Texas state court files the determination as a foreign judgment and provides

notice to specified persons and an opportunity to contest the determination’s registration.

See Tex. Fam. Code § 152.305(b) (requiring court to cause determination to be filed with

accompanying documents and to serve notice upon specified persons), (c)(2) (requiring request

for hearing to contest registration to be made within 20 days after service of notice). At a contest

hearing, the court must confirm the validity of the registered order unless the person contesting

its registration establishes: (i) the issuing court did not have jurisdiction; (ii) the order has been

vacated, stayed, or modified by a court having jurisdiction to do so; or (iii) “the person

                                                  2
contesting registration was entitled to notice, but notice was not given in accordance with the

standards of Section 152.108, in the proceedings before the court that issued the order for which

registration is sought.” See id. § 152.305(d); see also id. § 152.108 (providing standard for

notice to persons outside state).

               With this statutory framework in mind, we turn to the circumstances giving rise to

the Mexican Order’s registration in Texas.


Mexican Order

               Tucker and Natalia Citlalli Covarrubias Campos (Covarrubias) were married in

2013, and their child was born in 2017 in the United States. After the child’s birth, the child

lived for periods of time in Mexico, where Covarrubias’s family lived, and Travis County, but

the child lived primarily in Mexico in the year preceding the parties’ separation in 2020. In

April 2020, Tucker filed a petition for divorce and suit affecting the parent-child relationship in

Travis County. Among his requested relief, Tucker sought an ex parte temporary restraining

order against Covarrubias. See Tex. R. Civ. P. 680.

               On May 15, Covarrubias filed a petition in Mexico concerning custody of their

child, and on May 18, the Mexican Court issued the Mexican Order. The Mexican Order

“concludes that the urgency and need for the requested measure [was] proven”; recites

Covarrubias’s evidence;1 gives Covarrubias “as an interim measure, exclusive provisional

custody of the minor [child]” “with immediate effects”; and requires Tucker “to hand over the


       1
           The recited evidence in the Mexican Order included that Covarrubias declared under
oath that the last time she allowed Tucker to see the child, he did not give the child back to her;
Tucker “[had] unjustifiably denied her contact with [the child]”; “he [had] an aggressive and
negligent behavior with [the child]”; and “he suffer[ed] from various psychological pathologies
that [could] put at risk the life and integrity of [the child].”
                                                3
minor [child] to [Covarrubias].” The order, however, states that its “provisional effects will

inevitably be subject to the results of the main trial” and that it could be modified. It also

required that Tucker be served with its contents and set his deadline to contest the order to be 19

days from the date of service. When the Mexican Order was issued, Tucker was unaware of the

proceeding in Mexico and had not been served. He learned of the Mexican Order on May 22

when his attorney received a copy of it from opposing counsel in the divorce proceeding in

Travis County.

               In July, Covarrubias sought to register the Mexican Order in Travis County and

filed certified copies of the order in Spanish and English with the Travis County District Clerk.

See Tex. Fam. Code § 152.305. After Tucker was notified that the Mexican Order had been filed

in Travis County, he timely requested a hearing to contest the validity of the registration, and the

district court held a hearing on his contest in September. Prior to the hearing, the district court

had determined that Mexico was the child’s home state, see id. § 152.201(a)(1) (explaining when

state is home state of child), and at the time of the hearing, Covarrubias had possession of

the child.

               At the hearing, Tucker and his attorney testified, and Covarrubias’s witness was

her attorney in the Mexican proceeding. Tucker disputed the factual allegations that are recited

in the Mexican Order and testified that although he became aware of the Mexican proceeding

after the Mexican Order had issued, he had not been officially served and had not participated in

that proceeding. Tucker’s attorney testified that he first learned of the Mexican proceeding in

May after the Mexican Order had issued and that Tucker still had not been served, but the

attorney confirmed that Tucker also had sought an ex parte temporary restraining order among

his requested relief in his petition for divorce and suit affecting the parent-child relationship in

                                                 4
Travis County and that he had retained a lawyer from Mexico to provide information about

Mexican law. The attorney from Mexico who testified on Covarrubias’s behalf explained that a

judge in Mexico signed the Mexican Order after sworn statements and evidence were presented,

that the order was issued ex parte, that the attorney was in the process of having Tucker served

through the Ministry of Foreign Relations in Mexico and the Consulate in Texas, and that Tucker

was entitled to request a hearing in the Mexican proceeding to contest the order.

               At the conclusion of the hearing, the district court advised the parties that it was

granting the request to register the Mexican Order and thereafter signed the order on the validity

of registration of a foreign child custody determination. The court found that the Mexican

Order’s registration was valid and denied Tucker’s contest. The district court also entered

findings of fact and conclusions of law. The district court found that the Mexican Order was “an

ex parte emergency order” concerning the parties’ minor child, that it was a “‘Child Custody

Determination’ as defined by section 152.102(3) of the Texas Family Code,” and that it had not

been vacated, stayed, or modified. The court also found that Tucker did not have actual or

constructive notice of the proceeding in Mexico prior to the Mexican Order being signed, that

“no evidence was presented that [Tucker] was entitled to notice of the proceeding prior to the

Mexican Order being signed,” and that Tucker was not entitled to notice of the proceeding prior

to the order being signed. The court’s conclusions of law included that the court issuing the

Mexican Order had jurisdiction to do so; that Tucker was not entitled to notice of the Mexican

Order prior to it being signed; that Tucker, as the party resisting registration, had the burden of

proof; and that unless demonstrated otherwise in an evidentiary hearing, it was presumed that

Mexican law was the same as Texas law.



                                                5
                                           ANALYSIS

               In his three issues, Tucker does not dispute or challenge the district court’s

findings that the issuing court in Mexico had jurisdiction to issue the Mexican Order and that the

order had not been vacated, stayed, or modified. See id. § 152.305(d)(1)-(2) (stating means for

contesting registration of child custody determination based on lack of jurisdiction or changes to

order). Tucker’s issues challenge the district court’s registration of the Mexican Order based

on his lack of notice of the Mexican proceeding before the Mexican Order was issued.

Id. § 152.305(d)(3) (stating means for contesting registration based on lack of notice).


       Standard of Review

               “When a matter involving both factual determinations and legal conclusions is

decided by the trial court, we review the trial court’s decision for an abuse of discretion.” Razos,

355 S.W.3d at 870. “A trial court abuses its discretion when it acts in an unreasonable or

arbitrary manner or, stated differently, when it acts without any reference to guiding rules or

principles.” In re Thetford, 574 S.W.3d 362, 374 (Tex. 2019) (orig. proceeding) (quoting In re

Meador, 968 S.W.2d 346, 353 (Tex. 1998) (orig. proceeding)).2

               Tucker’s issues also involve statutory construction, a question of law that we

review de novo. See First Am. Title Ins. v. Combs, 258 S.W.3d 627, 631 (Tex. 2008). Our


       2
           In the context of the Uniform Foreign-Country Money Judgments Recognition Act,
this Court reviewed de novo a trial court’s order granting a motion for nonrecognition
of a foreign judgment. See Naves v. National Western Life Ins., No. 03-08-00525-CV,
2009 Tex. App. LEXIS 7153, at *3–4 (Tex. App.—Austin Sept. 10, 2009, pet. denied) (mem.
op.). Applying a de novo standard of review, our disposition would be the same. See Mariles
v. Hector, No. 05-16-00814-CV, 2018 Tex. App. LEXIS 6106, at *17 (Tex. App.—Dallas
Aug. 6, 2018, no pet.) (explaining that under either standard of review, de novo or abuse of
discretion, we defer to trial court’s credibility determinations and resolutions of conflicting
evidence (citing In re I.I.G.T., 412 S.W.3d 803, 806 (Tex. App.—Dallas 2013, no pet.))).
                                                 6
primary concern in construing a statute is the express statutory language. See Galbraith Eng’g

Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 867 (Tex. 2009). “We thus construe the text

according to its plain and common meaning unless a contrary intention is apparent from the

context or unless such a construction leads to absurd results.” Presidio Indep. Sch. Dist. v. Scott,

309 S.W.3d 927, 930 (Tex. 2010) (citing City of Rockwall v. Hughes, 246 S.W.3d 621, 625–26

(Tex. 2008)). We also “read the statute as a whole and interpret it to give effect to every part.”

Railroad Comm’n v. Texas Citizens for a Safe Future & Clean Water, 336 S.W.3d 619, 628

(Tex. 2011) (quoting City of San Antonio v. City of Boerne, 111 S.W.3d 22, 25 (Tex. 2003)).

With these standards in mind, we turn to Tucker’s issues.


       Due Process

               In his first issue, Tucker contends that the district court erred by registering the

Mexican Order “in violation of [his] due process rights, as he was never provided a fundamental

right to be heard or contest the allegations in the Mexican proceeding.”

               “[D]ue process requires that no other jurisdiction shall give effect, even as a

matter of comity, to a judgment elsewhere acquired without due process.” Ashfaq v. Ashfaq,

467 S.W.3d 539, 541 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (quoting Griffin v. Griffin,

327 U.S. 220, 228 (1946)); In re E.H., 450 S.W.3d 166, 172 (Tex. App.—Houston [14th Dist.]

2014, pet. denied); see U.S. Const. amend. XIV, § 1; Tex. Const. art. I, § 19; Fuentes

v. Zaragoza, 555 S.W.3d 141, 154 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (explaining

that trial court may decline to recognize foreign judgment obtained without due process). “At a

minimum, due process requires notice and an opportunity to be heard at a meaningful time and in

a meaningful manner.” Scally v. Texas State Bd. of Med. Exam’rs, 351 S.W.3d 434, 447 (Tex.


                                                 7
App.—Austin 2011, pet. denied) (citing Mathews v. Eldridge, 424 U.S. 319, 333 (1976);

University of Tex. Med. Sch. at Hous. v. Than, 901 S.W.2d 926, 930 (Tex. 1995)).              But

determining “[w]hat process is due is measured by a flexible standard that depends on the

practical requirements of the circumstances.”       Than, 901 S.W.2d at 930 (citing Mathews,

424 U.S. at 334).

               On appeal, Tucker does not challenge the district court’s conclusion that the court

issuing the Mexican Order had jurisdiction to do so or its finding that the Mexican Order

was issued as an “emergency order” concerning the parties’ minor child.          See McGalliard

v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986) (explaining that unchallenged findings of fact

are binding on appellate court unless contrary is established as matter of law or there is no

evidence supporting finding); In re E.H., 450 S.W.3d at 176 (same); see also Sanders v. Merritt,

No. 03-17-00085-CV, 2017 Tex. App. LEXIS 7207, at *9 (Tex. App.—Austin Aug. 2, 2017, no

pet.) (mem. op.) (deferring to unchallenged findings that were supported by some evidence).

The evidence also showed that Tucker had actual notice of the Mexican Order within a few days

after it was issued and was aware that he could contest it in that proceeding. The judge in the

Mexican Order also recited the facts underlying the judge’s conclusions that the order was

necessary and expressly provided that the order was provisional pending trial, that its substance

was subject to challenge and modification in the interim, and that Tucker was entitled to the

opportunity to contest its substance. See Scally, 351 S.W.3d at 447.

               As recognized by Tucker in his request for an ex parte temporary restraining order

in the Travis County divorce proceeding, Texas law allows these types of orders without

violating due process.    See Tex. R. Civ. P. 680 (explaining when request for temporary

restraining order may be granted without notice); see, e.g., Tex. Fam. Code §§ 83.001 (stating

                                                8
requirements for issuing temporary ex parte protective order), 88.003(d)(4)(B) (addressing

judicial enforcement of foreign protective order and stating that foreign ex parte protective order

is valid if respondent was given reasonable notice and opportunity to be heard within reasonable

time after order rendered); see also Vince Poscente Int’l, Inc. v. Compass Bank, 460 S.W.3d 211,

219 (Tex. App.—Dallas 2015, no pet.) (stating that “[u]nless a party requests the court to take

judicial notice of or introduces proof of another state’s law, or the court on its own motion takes

judicial notice of another state’s law, the court presumes the other state’s law is the same as

Texas law” (citing Keene Corp. v. Gardner, 837 S.W.2d 224, 227 (Tex. App.—Dallas 1992, writ

denied))); PennWell Corp. v. Ken Assocs., 123 S.W.3d 756, 763 (Tex. App.—Houston [14th

Dist.] 2003, pet. denied) (explaining that “trial court was left to presume that Japan’s laws were

the same as Texas’s laws on that issue”). Tucker did not present evidence that permissible ex

parte temporary orders under Texas law were not permissible under Mexican law.

                On this record, we conclude that Tucker has not established that the district

court’s order violated his due process rights when it found that the registration of the Mexican

Order was valid. We overrule Tucker’s first issue.


       Section 152.205(b)

                In his second issue, Tucker argues that the district court erred by registering the

Mexican Order because notice and an opportunity to be heard were a prerequisite to the

application of the provisions of chapter 152 of the Family Code. As support, Tucker cites

section 152.205(b) which states that the Act “does not govern the enforceability of a child

custody determination made without notice or an opportunity to be heard.” Tex. Fam. Code

§ 152.205(b).


                                                 9
                 The plain language of section 152.205(b), however, confines its scope to “the

enforceability of a child custody determination,” as compared with the registration of one. See

Pochucha, 290 S.W.3d at 867 (explaining that primary concern in construing statute is express

statutory language). Under the Act, the enforcement of a child custody determination is distinct

from its registration.      See Tex. Fam. Code §§ 152.305(a) (authorizing child custody

determination issued by court of another state to be registered in state, “with or without a

simultaneous request for enforcement”), (c)(1) (explaining that “registered determination is

enforceable as of the date of the registration in the same manner as a determination issued by a

court of this state”), .306 (addressing enforcement of registered determination), .308 (addressing

expedited enforcement of registered determination).      Thus, even if we assume that section

152.205(b) is applicable to the enforcement of the Mexican Order in Texas, it does not prevent

its registration.3

                 Applying the plain language of section 152.205(b), we conclude that it does not

support Tucker’s position that the district court erred when it registered the Mexican Order. See

Scott, 309 S.W.3d at 930. On this basis, we overrule Tucker’s second issue.




        3
           As support for his second issue, Tucker cites authorities from other states, but our
analysis primarily rests upon the interpretation of Texas statutes. Further, even if his cited
authorities were relevant, we find them factually distinguishable. See, e.g., Cochran v. Lindeman
(In re Sophia G.L.), 890 N.E.2d 470, 486 (Ill. 2008) (in context of custody dispute between
parents and grandparents, affirming denial of registration of other state’s child-custody
determination awarding child’s grandparents temporary custody and ordering child “be
immediately brought” to other state); Arkansas Dep’t of Human Servs. v. Cox, 82 S.W.3d 806,
811–12 (Ark. 2002) (stating that Florida order was void where Florida did not have jurisdiction
because Arkansas was child’s home state and refusing to enforce ex parte order from Florida to
take child into custody).
                                                10
       Section 152.108

               In his third issue, Tucker argues that the district court erred by registering the

Mexican Order because he was never provided with notice as required by section 152.108. See

Tex. Fam. Code § 152.108.

               The plain language of section 152.305(d)(3), however, does not require

compliance with the notice standards under section 152.108 unless the person contesting

registration met his burden to establish that he was “entitled to notice” in the court proceeding

where the order was issued. See id. § 152.305(d)(3) (providing that court should not confirm

registered order when “the person contesting registration establishes that . . . [he] was entitled to

notice, but notice was not given in accordance with the standards of Section 152.108, in the

proceedings before the court that issued the order for which registration is sought”). Tucker does

not dispute the district court’s conclusion that the court that issued the Mexican Order had

jurisdiction to do so, the district court found that Tucker was not entitled to notice in the Mexican

proceeding prior to the Mexican Order being issued, and Tucker has not cited evidence that

would meet his burden to establish that he was entitled to notice under Mexican law. See

Ashfaq, 467 S.W.3d at 542 (explaining that Texas law treats foreign law as fact issue and that

party relying on foreign law must strictly plead and prove). The district court’s findings included

that the Mexican order was an “ex parte emergency order,” that no evidence was presented that

Tucker was entitled to notice of the proceeding before the Mexican Order was signed, and that

he was not entitled to notice before the order was signed.

               Tucker also cites section 152.205(a) to support his position that he was “entitled

to notice” but that provision addresses the required notice before a child custody determination

“is made under this chapter in this state.” See Tex. Fam. Code § 152.205(a). The Mexican

                                                 11
Order, on its face, was not made “under this chapter in this state” and, additionally, Tucker’s

own pleadings in the divorce proceeding recognize that Texas law allows ex parte temporary

orders. On this record, we conclude that Tucker did not meet his burden to establish that he was

“entitled to notice” in the Mexican proceeding prior to the judge issuing the Mexican order and,

thus, that he did not establish that the notice provisions of section 152.108 prohibited the district

court from confirming that the registration of the Mexican order was valid.4                 See id.

§ 152.305(d)(3). We overrule Tucker’s third issue.


                                         CONCLUSION

               Having overruled Tucker’s issues, we affirm the district court’s order.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: August 13, 2021



       4
           As support for his third issue, Tucker cites an unpublished California case, but even if
it were relevant to our analysis, we find that case to be factually distinguishable. See Diaz
v. Villalobos, No. D070434, 2017 Cal. App. Unpub. LEXIS 4184, at *1–2 (4th Dist.
June 19, 2017). In the context of a father’s suit seeking to have his children returned to Mexico
under the Hague Convention on the Civil Aspects of International Child Abduction at a time
when they “were well settled in California,” the California appellate court reversed the trial
court’s order “registering/enforcing” a Mexican order that the father obtained without providing
the mother with notice until after the order was issued. The order temporarily prevented the
mother from taking the children out of Mexico and set the father’s visitation schedule. In
contrast, Covarrubias had possession of the child at the time of the September hearing, and
Mexico, as the child’s home state, is the court with jurisdiction over the parties’ child custody
dispute. See Tex. Fam. Code § 152.201 (describing standards for determining child’s
home state).
                                                 12